No. 12111

         I N T E SUPREME COURT O THE STATE OF MONTANA
              H                 F

                                         1972



THE STATE OF MONTANA,

                              P l a i n t i f f and Respondent,

       -vs   -
DAN PEL EDWARD 0 ' DONNELL        ,
                              Defendant and Appellant.



Appeal from:        D i s t r i c t Court o f t h e Second J u d i c i a l D i s t r i c t ,
                    Honorable James D. Freebourn, Judge p r e s i d i n g .

Counsel of Record:

      For Appellant :

                 Holland, Holland and Haxby, B u t t e , Montana.
                 Leonard J , Haxby argued, B u t t e , Montana,

      For Respondent :

                 Hon. Robert L. Woodahl, Attorney General, Helena,
                  Montana.
                 David V. Gliko argued, A s s i s t a n t Attorney General,
                  Helena, Montana.
                 Lawrence G, S t i m a t z , County Attorney, B u t t e , Montana.
                 J. Brian Tierney, Deputy County Attorney, B u t t e ,
                  Montana.



                                                  Submitted:         February 15, 1972

                                                     Decided :      ApR 1 4 1972
M r . J u s t i c e John Conway Harrison d e l i v e r e d t h e Opinion of t h e
Court   .
       Defendant was convicted of mans l a u g h t e r by j u r y v e r d i c t i n

t h e d i s t r i c t c o u r t of t h e second j u d i c i a l d i s t r i c t , S i l v e r Bow

County, t h e Hon. James D. Freebourn, judge p r e s i d i n g , and sen-

tenced t o seven y e a r s i n t h e s t a t e p e n i t e n t i a r y .      From t h a t

v e r d i c t and judgment, defendant a p p e a l s .

       O t h e n i g h t of A p r i l 10-11, 1970, a t approximately 12:37
        n

a.m., t h e B u t t e f i r e department received a c a l l r e q u e s t i n g i t

t o proceed t o d e f e n d a n t ' s home w i t h a r e s u s c i t a t o r .    Upon a r r i v a l ,

t h e firemen found d e f e n d a n t ' s s t e p s o n , t h r e e year old Donald

Cuchine, i n a s t a t e of apparent l i f e l e s s n e s s .           The f i r e m e n ' s

a t t e m p t s t o r e v i v e t h e c h i l d were u n s u c c e s s f u l s o they rushed

him t o t h e h o s p i t a l , where he was pronounced "dead on a r r i v a l " .

       A v i s u a l examination and an i n t e r n a l autopsy of t h e body

revealed:       t h e boy's body was covered w i t h b r u i s e s and h i s

stomach was d i s t e n d e d ; t h e r e was one group of b r u i s e s t h a t f i t

t h e p a t t e r n of a p e r s o n ' s knuckles; t h e boy had received p r i o r

i n j u r i e s t o h i s r i b s ; and, t h e r e was a n adhesion o r s c a r t i s s u e

on t h e mesentery i n d i c a t i n g a n old wound.             A coroner's inquest

determined d e a t h r e s u l t e d from t h e r u p t u r e of t h e l a r g e blood

v e s s e l i n t h e mesentery, which caused t h e boy t o bleed t o d e a t h

internally.        The d i s t e n d e d stomach was a r e s u l t of t h e i n t e r n a l

bleeding.       F u r t h e r , t h e c o n s i s t e n c y of t h e blood i n t h e stomach

c a v i t y i n d i c a t e d t h e hemorrhage had occurred j u s t t e n minutes

p r i o r t o death.

       Both defendant and h i s w i f e , C a r o l , were away from home

t h e evening of A p r i l 1 0 , 1970.
                                   T h e i r c h i l d r e n , i n c l u d i n g Donald,
                                         teen-age
had been Left i n t h e custody of t w o l b a b y s i t t e r s , Leland Docken
and Mike Mazzola.           When defendant r e t u r n e d home a l o n e around

11:30 p . m . ,   young Donald Cuchine was a s l e e p on t h e l i v i n g room

couch.      Defendant then drove t h e two b a b y s i t t e r s home, l e a v i n g

Donald unattended.

       Both of t h e b a b y s i t t e r s t e s t i f i e d t h a t when defendant

r e t u r n e d home he appeared t o have been d r i n k i n g and was i n a

"mean mood".         They a l s o t e s t i f i e d t h a t when they l e f t d e f e n d a n t ' s

home t h e house was n e a t and o r d e r l y and Donald Cuchine d i d n o t

have any b r u i s e s on h i s f a c e .

       The events following d e f e n d a n t ' s r e t u r n t o h i s home, a f t e r

t a k i n g t h e b a b y s i t t e r s home, a r e somewhat confused and t h e

testimony i s c o n f l i c t i n g .   Defendant t e s t i f i e d t h a t a f t e r he

r e t u r n e d home he had been watching t e l e v i s i o n f o r about 15-30

minutes when he heard Donald f a l l o f f t h e l i v i n g room couch,

Donald "had wet himselfP', s o defendant changed h i s s h o r t s and

pa jamas.     A i t e r changing and d r e s s i n g Donald, defendant l a i d

him back on t h e couch. "A few minutes l a t e r he r o l l e d o f f t h e

couch and s t a r t e d vomiting."           Donald appeared f a i n t and p a l e s o

defendant put him on a k i t c h e n c h a i r and " s t a r t e d t o g e t him a

d r i n k of water1'.     Donald f e l l okf t h e c h a i r .       Defendant gave

Donald a g l a s s of water but he j u s t "kept on vomiting".                        De-

fendant then t e s t i f i e d t h a t he r a n u p s t a i r s , caught h i s f o o t on

t h e telephone cord and p u l l e d it from t h e w a l l .              When he r e t u r n e d ,

Donald appeared t o be "passing out" s o defendant r a n over t o h i s

sister-in-law's         house and t r i e d t o l o c a t e h i s w i f e .     Failing t o

f i n d h e r , he r e t u r n e d home and administered mouth-to-mouth r e s u s -

c i t a t i o n t o Donald, but without s u c c e s s .
            I n t h e meantime, d e f e n d a n t ' s mother-in-law,                 Mrs. Fred

Docken, c a l l e d a t e l e p h o n e o p e r a t o r r e q u e s t i n g t h a t h e l p be

s e n t t o t h e 0 ' ~ o n n e l lhome.        A p p a r e n t l y , t h e B u t t e f i r e de-

pa r t m e n t r e c e i v e d i t s c a l l from t h e t e l e p h o n e opera t o r .

           Defendant r a i s e s f i v e i s s u e s on a p p e a l , a l l e g i n g :

            1.    The u s e o f i n a d m i s s i b l e photographs and t h e c h a r t

was p r e j u d i c i a 1 t o t h e d e f e n d a n t and t h e r e f o r e r e v e r s i b l e

error.

           2.     A l l r e f e r e n c e t o t h e broken t e l e p h o n e , a p a i r o f

s h o e s , a s t i c k , and a p a i r o f pajamas was i m m a t e r i a l and i r -

r e l e v a n t and o n l y s e r v e d t o p r e j u d i c e t h e minds o f t h e j u r y

a g a i n s t t h e defendant.

           3.     The p r o s e c u t i o n was a l l o w e d t o impeach i t s own

witness.

           4.     The e v i d e n c e was i n s u f f i c i e n t t o s u p p o r t t h e

verdict.
        5.    ~ e f e n d a n t ' smotions f o r a m i s t r i a l , d i r e c t e d v e r d i c t of

n o t g u i l t y , and t o a d v i s e t h e j u r y t o a c q u i t , should have been

granted.

       The f i r s t i s s u e concerns t h e use of photographs of t h e

deceased i n a c r i m i n a l prosecution.               A t t r i a l seven photographs

d e p i c t i n g t h e body o r t h e deceased from v a r i o u s a n g l e s were

o f f e r e d i n evidence by t h e s t a t e .        Deiendant's counsel o b j e c t e d t o

t h e i r admission on t h e b a s i s t h a t t h e p a t h o l o g i s t could t e s t i t y

t o t h e f a c t s i n t h e p i c t u r e s and t h e " p i c t u r e s a r e unreasonable

and ~nflarnmatory".             Counsel c i t e d S t a t e v. B i s c h e r t , 131 Mont.

152, 308 P.2d 969.             The t r i a l c o u r t r e s e r v e d i t s r u l i n g a t t h i s

time i n o r d e r t o s e e i f t h e photographs would be connected up

w i t h t h e crime charged.

       The p a t h o l o g i s t , D r . Newrnan, t e s t i f i e d t h a t blood hemorrhaging

i n t h e boy's stomach c a v i t y had caused t h e d i s t e n s i o n .              This

d i s t e n s i o n became a f a c t u a l i s s u e during t h e t r i a l , o r more

p r e c i s e l y , t h e time t h a t d i s t e n s i o n of t h e stomach occurred

became a n i s s u e .     D r . Newrnan f u r t h e r t e s t i f i e d t h a t " t h e f a t a l

blow was d e l i v e r e d about t e n minutes p r i o r t o t h e c e s s a t i o n of

l i f e of t h e i n f a n t f ' ; t h a t t h e "blow" caused t h e hemorrhaging

and t h e hemorrhaging caused t h e stomach d i s t e n s i o n .                  state's

e x h i b i t #4, a photograph of t h e l e f t s i d e of t h e body, was ad-

m i t t e d i n t o evidence over o b j e c t i o n f o r t h e s o l e purpose of

showing t h e n a t u r e and e x t e n t of t h e d i s t e n s i o n of t h e stomach.

       This Court i n S t a t e v. Warrick, 152 Mont. 94, 100, 446 P.2d

916, held t h a t "color photographs t h a t have p r o b a t i v e v a l u e a r e

a d m i s s i b l e t ' , c i t i n g S t a t e v . R o l l i n g s , 149 Mont. 481, 428 P.2d
462.     Photographs t h a t a r e " p r o b a t i v e and m a t e r i a l " a r e a d m i s s i b l e .

S t a t e v . Logan, 156 Mont. 4 8 , 60, 473 P.2d 833.                         I n S t a t e v . Quigg,

155 Mont. 119, 145, 467 P.2d 692, t h i s Court c i t e d S t a t e v .

Campbell, 146 Mont. 251, 261, 405 P.2d 978:

        ' " ~ h o t o g r a p h s a r e a d m i s s i b l e f o r t h e purpose o f
        e x p l a i n i n g and a p p l y i n g t h e e v i d e n c e and a s s i s t i n g
        t h e c o u r t and j u r y i n u n d e r s t a n d i n g t h e c a s e . F u l t o n
        v. Chouteau County ~ a r m e r s 'Co., 98 Mont. 48, 37 P.2d
        1025. When t h e purpose d a n e x h i b i t i s t o i n £ lame t h e
        minds of t h e j u r y o r e x c i t e t h e f e e l i n g s r a t h e r t h a n
        t o e n l i g h t e n t h e j u r y a s t o any f a c t , i t s h o u l d be
        excluded. S t a t e v . B i s c h e r t , 131 Mont. 152, 308 P.
        2d 9 6 9 . ' "

See a l s o : S t a t e v. Adams, 76 Wash.2d 650, 458 P.2d 558; S t a t e

v . H i l l , 193 Kan. 512, 394 P.2d 106; People v . Spencer, 60 C.2d



       Here, t h e photograph was p r o p e r l y a d m i t t e d t o show t h e

n a t u r e and e x t e n t o f t h e stomach d i s t e n s i o n .       The photograph

allowed t h e j u r y t o judge whether o r n o t s u c h a n abnormal

stomach c o n d i t i o n would have been n o t i c e a b l e had i t e x i s t e d

s e v e r a l hours p r i o r t o d e a t h , a s contended by two w i t n e s s e s

f o r t h e defendant.

       Defendant a l l e g e s e r r o r i n t h a t t h e p r o s e c u t i o n was con-

t i n u o u s l y " f l a s h i n g " a n e l a b o r a t e s e t o f photographs of t h e

boy's body b e f o r e t h e j u r y .        This s p e c i f i c a t i o n of e r r o r i s

a d d r e s s e d t o a c t i o n s of t h e p r o s e c u t i o n which a r e n o t recorded

in the transcript.             The t r a n s c r i p t does show t h e p r o s e c u t i o n

d i d a t t e m p t , u n s u c c e s s f u l l y , t o have s u c h photographs a d m i t t e d

i n t o evidence.       Nowhere does t h e r e c o r d i n d i c a t e t h a t t h e photo-

graphs were "flashed" b e f o r e t h e j u r y .

       ~ e f e n d a n t ' ssecond s p e c i f i c a t i o n a l l e g e s e r r o r i n t h e a d -

m i s s i o n i n t o evidence of f i v e photographs d e p i c t i n g t h e c o n d i t i o n
of t h e i n t e r i o r of d e f e n d a n t ' s home a s i t looked s h o r t l y a f t e r

young Donald Cuchine was pronounced dead a t t h e h o s p i t a l .                        The

b a s i s f o r d e f e n d a n t ' s o b j e c t i o n i s t h a t t h e s e photographs a r e

not relevant or material.

           Four of t h e photographs, S t a t e ' s e x h i b i t s          #8, #9, #10, and

#11, a l l show t h e d i n i n g a r e a of d e f e n d a n t ' s home; they show t h e

p o s i t i o n of a black shoe or p a i r of b l a c k shoes which defendant

was a l l e g e d t o have used t o s t r i k e t h e boy.            E x h i b i t s !I8 and #9

show a s t i c k on t h e d i n i n g room t a b l e , however i t s connection

w i t h t h e crime was never e s t a b l i s h e d .       A l l f o u r e x h i b i t s show

t h e p o s i t i o n of t h e pajamas worn by t h e deceased on t h e evening

of h i s d e a t h .   The pajamas were m a t e r i a l t o t h e theory of t h e

s t a t e ' s case.    The p o s i t i o n , a s w e l l a s t h e c o n d i t i o n , of t h e

pajamas i n d i c a t e d t h a t c e r t a i n unexplained events had taken p l a c e

between t h e time t h e b a b y s i t t e r s l e f t d e f e n d a n t ' s home and t h e time

t h e B u t t e firemen a r r i v e d .    E x h i b i t s /,I0 and #14 show t h e broken

telephone c o r d , which played a p a r t i n t h e s t a t e ' s t h e o r y of

t h e c a s e i n s o f a r a s i t t r i e d t o prove t h a t some s o r t of v i o l e n t

a c t i v i t y had taken p l a c e a t t h e home a f t e r t h e b a b y s i t t e r s had

left.

          While t h e s t i c k does n o t appear t o be r e l e v a n t , we a r e o r

t h e opinion t h a t t h e pajamas, shoes and telephone cord a r e r e l e v a n t

and m a t e r i a l and t h e photographs d e p i c t i n g t h e s e items were

properly admitted.            Evidence t h a t i s a d m i s s i b l e f o r one purpose,

but n o t f o r a n o t h e r , must n o t be excluded.             Teesdale v. Ans-

chutz D r i l l i n g Co., 138 Mont. 427, 357 P.2d 4 , c i t i n g Edquest

v . T r i p p & Dragstedt Co., 93 Mont. 446, 19 P.2d 637.
        Defendant a l l e g e s e r r o r i n t h e use of a c h a r t during t h e

t r i a l upon which t h e p a t h o l o g i s t , D r . Newman, was asked t o

l o c a t e t h e p o s i t i o n o i v a r i o u s c u t s and b r u i s e s .   This c h a r t

was used by D r . Newman f o r i l l u s t r a t i v e purposes.                    During h i s

testimony when i t developed t h a t many of t h e s c a r s were o l d and

h e a l i n g and had nothing t o do w i t h t h e events of A p r i l 10-11,

t h e t r i a l c o u r t q u i t e p r o p e r l y admonished t h e j u r y n o t t o con-

s i d e r any of t h e evidence concerning t h o s e body s c a r s .                       The

e x h i b i t was n o t allowed t o be considered a s evidence by t h e

jury.       Deiendant made no o b j e c t i o n t o t h e r u l i n g of t h e t r i a l
                                                   f o r t h e f i r s t time
c o u r t , s o t h e matter cannot now be r a i s e d / o n a p p e a l . Too, de-

fendant f a i l e d t o a s k f o r any c u r a t i v e i n s t r u c t i o n , i f one were

needed.

        Defendant's t h i r d s p e c i f i c a t i o n o i e r r o r i s t h a t t h e t r i a l

c o u r t improperly allowed t h e prosecution t o impeach i t s own

w i t n e s s e s i n t h a t i n c o n s i s t e n t s t a t e m e n t s were e l i c i t e d from

both Leland and Darla Docken.                       W do n o t b e l i e v e t h a t we have
                                                     e

a c a s e of impeachment h e r e .             What we do have i s merely i n c o n s i s -

t e n t s t a t e m e n t s o f f e r e d by a w i t n e s s on d i r e c t examination.              No

showing was made t h a t such i n c o n s i s t e n t s t a t e m e n t s were harmful

t o the defendant's case.                  I f anyone derived any b e n e f i t from t h e

i n c o n s i s t e n t s t a t e m e n t s of Leland and Darla Docken, i t should

have been t h e defendant.                 It was f o r t h e j u r y t o d e c i d e t h e weight

t h a t should be given t o t h e s e two w i t n e s s e s ' testimony.

        Defendant's f o u r t h c o n t e n t i o n i s t h a t t h e evidence i s i n -

s u f f i c i e n t t o support t h e v e r d i c t .      W f i n d no m e r i t i n t h i s
                                                            e

contention.          While t h e bulk of t h e evidence presented by t h e

s t a t e was c i r c u m s t a n t i a l , t h e r e was one w i t n e s s who o f f e r e d
eyewitness evidence.                  DarLa Docken, d e f e n d a n t ' s s i s t e r - i n - l a w ,

t e s t i f i e d t h a t s h e saw t h e defendant s t r i k e Donald Cuchine

w i t h a shoe and a b e l t ; she heard Donald screaming; and, t h a t

defendant was h o l l e r i n g a t Donald sometime j u s t p r i o r t o ~ o n a l d ' s

death.       The testimony of Darla Docken combined w i t h t h e t e s t i -

mony of t h e p a t h o l o g i s t a s t o t h e cause of d e a t h (blood v e s s e l

r u p t u r e , caused by a heavy blow t o t h e abdomen and t h a t blow

was d e l i v e r e d approximately t e n minutes p r i o r t o d e a t h ) , plus

t h e f u r t h e r f a c t t h a t defendant was t h e l a s t person t o be w i t h

t h e boy p r i o r t o h i s d e a t h , a r e s u f t i c i e n t f o r a j u r y t o r e a c h

a v e r d i c t t h a t defendant was g u i l t y of manslaughter.

        Defendant's l a s t s p e c i i i c a t i o n of e r r o r i s t h a t t h e t r i a l

c o u r t e r r e d i n n o t g r a n t i n g h i s motion f o r e i t h e r a m i s t r i a l or

a d i r e c t e d v e r d i c t a t t h e c l o s e of t h e s t a t e ' s c a s e - i n - c h i e f .

        The a l l e g a t i o n s of p r e j u d i c e which gave r i s e t o d e f e n d a n t ' s

motion f o r a m i s t r i a l have been d i s c u s s e d i n our t r e a t m e n t of

t h e f i r s t t h r e e s p e c i f i c a t i o n s of e r r o r .   Since t h e r e was no

p r e j u d i c e , d e f e n d a n t ' s motion f o r a m i s t r i a l was p r o p e r l y denied.

        The r u l e governing t h e g r a n t i n g o t motions f o r d i r e c t e d

v e r d i c t s i s s t a t e d i n S t a t e v. Yoss, 146 Mont. 508, 514, 409



        "A d i r e c t e d v e r d i c t i n a c r i m i n a l c a s e i n t h i s
        j u r i s d i c t i o n i s given only where t h e S t a t e f a i l s
        t o prove i t s c a s e and t h e r e i s no evidence upon
        which a j u r y could base i t s v e r d i c t . S t a t e v.
        Widdicombe, 130 Mont. 325, 301 P.2d 116; S t a t e v .
        Welch, 22 Mont. 92, 55 P. 927; S t a t e v . Rother,
        130 Mont. 357, 303 P.2d 393."

See a l s o :     S e c t i o n 95-1909(i), R.C.M.               1947.
                 Here, t h e r e was ample evidence presented upon which a j u r y

         could have based i t s v e r d i c t .        Since t h e s u f f i c i e n c y of t h e

         evidence was d i s c u s s e d h e r e t o f o r e , we need n o t d e l i n e a t e t h e

         evidence which was presented during t h e s t a t e ' s c a s e - i n - c h i e f .

                 The judgment i s a f f i r m e d .
                                                                     /
                                                                                                      \




                                                              Associate J u s t i c e




/             '/chief   Justice     -




,
     /
     '


          /   , Associate    Jus-tices           //

    //         Hon. Jack Shanscrom, D i s t r i c t
'              Judge, s i t t i n g f o r J u s c i c e
               Wesley C a s t l e s .